Citation Nr: 1607377	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to August 1973; the Veteran passed away in October 2012 and the appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which indicated that the appellant was eligible for a death pension, but denied entitlement to a death pension on the basis of her income.  The appellant timely appealed that decision.

During review of the claims file, the Board noted that the Veteran filed a compensation claim for service connection for lung cancer in an April 2011 VA Form 21-526 (see Part II of that Form), as well as a claim for nonservice-connected pension benefits which was eventually approved; the compensation claim for lung cancer was never adjudicated by the AOJ prior to the Veteran's death.  Therefore, the issue of service connection for lung cancer, either on an accrued benefits basis or as a substituted claimant, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the March 2014 letter, the AOJ indicated that the appellant was eligible for death pension benefits, although they denied those benefits on the basis that the appellant's income exceeded the amount at which pension benefits could be paid; even after a recalculation of that income following receipt of the March 2014 Medical Expense Report, the AOJ determined that the appellant's income exceeded the threshold amount.  The appellant disputes that her income exceeds the threshold amount.  

In reviewing the claims file, the Board noted that in calculation of the appellant's income, the AOJ indicated that the appellant received $7,224.00 in Social Security income, and $9,744.00 in annual retirement income.  However, the Board is unable to reconcile the annual retirement income amount based on the appellant's July 2013 Application for Dependency and Indemnity Compensation (DIC), Death Pension, And/Or Accrued Benefits, VA Form 21-534EZ.  It appears that the appellant listed two different Social Security incomes, the monthly amounts of which correspond to $6,084.00 and $9,744.00; nowhere in that application is there any evidence of any claimed annual retirement income.  Moreover, based on the income figures in the VA Form 21-534EZ, the Board does not understand where the AOJ has obtained the income amounts noted in the March 2014 letter of determination from.

Additionally, the AOJ's calculation of an annual retirement income appears to be in conflict with previous income reports submitted by the Veteran prior to his death which also contained the appellant's income.  In April 2011 and July 2012 letters, the AOJ noted that the appellant had no retirement income and only $6,972.00 in Social Security income.  

Consequently, it appears to the Board that there is a discrepancy in the calculation of the appellant's actual income, particularly with regards to whether she, in fact, receives any annual retirement income.  There also appears to be a discrepancy regarding the amount of Social Security income that the appellant receives.  Accordingly, the Board finds that a remand is necessary in order to clarify, rectify, and verify the appropriate amounts of the appellant's income from various sources.  

On remand, the appellant should submit evidence regarding any income that she receives, including indicating whether she receives any annual retirement income, or whether her sole source of income is from Social Security; the appellant may also submit any tax information, as appropriate.  The AOJ should additionally obtain payment records from Social Security regarding the amount of monthly benefits that agency has paid the appellant since July 2013.  Finally, the appellant should submit updated Medical Expense Reports for the years of 2013, 2014, and 2015, such that those yearly medical expenses may be properly reduced from the appellant's calculated yearly income.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to submit annual income information for the years of 2013, 2014, and 2015, including any appropriate tax information.  Specifically, the appellant should indicate whether she receives any annual retirement income, or whether her sole source of income is from Social Security benefits.  Evidence of any monthly or yearly payment amount, particularly any annual retirement income or Social Security income, should be submitted.

2.  The appellant should additionally submit individual Medical Expense Reports for the years of 2013, 2014, and 2015, so that VA may appropriately calculate her income after reduction for medical expenses.

3.  The AOJ should obtain all monthly payment records from the Social Security Administration (SSA) respecting the amounts paid to the appellant since July 2013.

4.  After obtaining all of the above information, the AOJ should recalculate the appellant's income; specifically, the AOJ must demonstrate where each source of income calculated is coming from, citing to specific pieces of evidence in the claims file.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim of entitlement to death pension benefits.  If the benefits sought on appeal remain denied, the appellant and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

